GOODWYN, Justice.
This is an appeal by Lawrence R. Duncan from a judgment of the circuit court of Shelby County denying his petition for a writ of error coram nobis.
The situation here, in material respects,is the same as that in Duncan v. State, 281 Ala. 226, 201 So.2d 62. There, the appeal was from a judgment of the circuit court of Randolph County denying appellant’s petition for a writ of error coram nobis. On authority of that case, the judgment appealed from is due to be affirmed.
Affirmed.
LIVINGSTON,. C. J., and LAWSON and COLEMAN, JJ., concur.